Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 19-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (U.S 20160073689).
Regarding claim 1, Sebastian et al. discloses a packaging material for use in an oral pouched nicotine product in order to enclose a filing material ({0001], pouched product), said filling material comprising a particulate non-tobacco material and a nicotine source ([0009], lines 12-14), said packaging material being a saliva-permeable ([0009], lines 3-4, outer water- permeable pouch) nonwoven material ({0010], lines 1-2, nonwoven web) comprising carded fibres ((0011], line 2), wherein: 50%-100% ([0050], lines 14-18, 1:2 ratio of binder to other fiber types indicates about 67% of other fiber types) of said carded fibres are cellulose-based staple fibres ({0017], lines 3-7; [0043], lines 13-16; cellulosic staple fibers such as rayon as the other fiber type), 0%-50% ([0050], lines 14-18, 1:2 ratio of binder to other fiber types indicated about 33% of binder fibers) of said carded fibres are thermoplastic fibres ([0044], lines 2-5, binder fibers as multicomponent fibers comprising thermoplastic fibers; [0045], lines 12-13, polylactic acid or PLA). While the reference does not specifically disclose the measurement conditions for the thermoplastic fibres (21°C and 50% RH), given the ranges taught by the prior art, the thermoplastic fibres would clearly fall within the claimed range under the conditions cited in the claim.
Sebastian et al. further discloses that said packaging material further comprises a binder ((0044], lines 2-5, second polymer material of the multicomponent fibers), said binder constituting 20%-60% of a total weight of said packaging material ({0050], lines 14-18, 1:2 ratio of binder to other fiber types indicated about 33% of binder fibers), and said cellulose-based staple fibres have a linear density less than 1.7 decitex ((0077], line 1, rayon fibers with 1.5 dtex).
Sebastian et al. teaches that said packaging material has a basis weight of about 20 gsm to about 35 gsm ([0059], lines 8-9,) which overlaps with the claimed range of above 30 g/m?. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See In re Harris, 409 F. 3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding claim 2, Sebastian et al. discloses the packaging material wherein 55%-99% of said carded fibres are cellulose-based staple fibres ([0050], lines 14-18, 1:2 ratio of binder to other fiber types indicates about 67% of other fiber types; [0017], lines 3-7, cellulosic staple fibers as the other fiber type).
Regarding claim 3, Sebastian et al. discloses the packaging material wherein 1%-45% of said carded fibres are thermoplastic fibres ([OO50], lines 14-18, 1:2 ratio of binder to other fiber types indicated about 33% of binder fibers; [0044], lines 2-5, binder fibers as multicomponent fibers comprising thermoplastic fibers; [0045], lines 12-13, polylactic acid or PLA).
Regarding claim 4, Sebastian et al. discloses the packaging material wherein said carded fibres consist of said cellulose-based staples fibres and said thermoplastic fibres ([0077], lines 1- 4).
Regarding claim 5, Sebastian et al. discloses the packaging material wherein said packaging material consists of said cellulose-based staple fibres, said thermoplastic fibres and said binder ({0043], lines 13-16; [0044], lines 2-5).
Regarding claim 6, Sebastian et al. teaches the packaging material wherein said basis weight of said packaging material is > 32 g/m? ([0059], lines 8-9, about 20 gsm to about 35 gsm). Even though Sebastian et al. lists an example with a basis weight of about 30 gsm ([0082], lines 6-7), which does not overlap with the claimed range of > 32 g/m”, Sebastian et al. teaches a basis weight range of about 20 gsm to about 35 gsm. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See In re Harris, 409 F. 3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding claim 7, Sebastian et al. discloses the packaging material wherein said cellulose-based staple fibres are natural cellulose fibres or man-made cellulose-based fibres ({0043], lines 14-15, regenerated cellulose rayon).
Regarding claim 8, Sebastian et al. discloses the packaging material wherein said cellulose-based staple fibres have a linear density of < 1.5 decitex ({0077], line 1, rayon fibers with 1.5 dtex).
Regarding claim 9, Sebastian et al. discloses the packaging material wherein said cellulose-based staple fibres have a length within the range of 30-80 mm ([0052], lines 10-12).
Regarding claim 10, Sebastian et al. discloses the packaging material wherein said thermoplastic fibres comprise of one or more of PP, PLA, PET, PP/PE, or PLA/co-PLA ([0045], lines 12-13, polylactic acid or PLA).
Regarding claim 11, Sebastian et al. discloses the packaging material wherein said thermoplastic fibres have a length within the range of 30-80 mm ([0052], lines 10-12).
Regarding claim 12, Sebastian et al. discloses the packaging material wherein said thermoplastic fibres have a linear density of < 4.4 decitex ((0077], line 1, PLA fibers with 1.5 dtex).
Regarding claim 13, Sebastian et al. discloses the packaging material wherein said thermoplastic fibres have a melting point within the range of 110-260°C ([0045], lines 6-8, about 150°C).
Regarding claim 14, Sebastian et al. discloses the packaging material wherein said binder constitutes 25%-55% of a total weight of said packaging material ({0050], lines 14-18, 1:2 ratio of binder to other fiber types indicated about 33% of binder fibers).
Regarding claim 16, Sebastian et al. teaches the packaging material wherein said packaging material has an air permeability of greater than about 10,000 ml/min/cm? ([0059], lines 25-26, greater than approximately 1,667 1/m7/s) overlapping with the claimed range of < 4,000 I/m7/s. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See In re Harris, 409 F. 3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding claim 19, Sebastian et al. discloses an oral pouched nicotine product [0001], said product comprising a filling material ([0009], lines 4-6, composition comprising a water- soluble component) and a saliva-permeable pouch ((0009], lines 3-4, outer water-permeable pouch), said filling material comprising a particulate non-tobacco material and a nicotine source ({O009], lines 12-14), said pouch enclosing said portion ({0010], lines 8-11; Fig. 1), said pouch comprising the packaging material of claim 1, wherein said packaging material is sealed with at least one seal to enclose said portion ([0018], lines 17-19; Fig. 1), and wherein said binder constitutes 20%-60% of a total weight of said packaging material ([0050], lines 14-18, 1:2 ratio of binder to other fiber types indicated about 33% of binder fibers).
Regarding claim 20, Sebastian et al. discloses the packaging material wherein said thermoplastic fibres are at least partially melted ({0043], lines 5-9; [0057], lines 6-8).
Regarding claim 22, the binder of Sebastian is configured for chemical bonding (not hydro-entanglement of said packaging material [0050]. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (U.S. 2016/0073689 A1) in view of Persson (EP 3 330 191 A1).
Regarding claim 15, Sebastian et al. discloses all the claim limitations as set forth above. Sebastian et al. also discloses using ultrasonic bonding to strengthen the pouch seal ([0057], lines 9-13). However, the reference does not explicitly disclose the packaging material having a dry seal strength of at least 0.2 N/mm when said seal is made by ultrasonic welding.
Persson teaches a similar packaging material [0001] wherein said packaging material has a dry seal strength of at least 0.2 N/mm ((0029], lines 30-31, at least 0.2 N/mm in dry state) when said seal is made by ultrasonic welding ([0020], lines 37-40; [0115], lines 57-58). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the product of Sebastian et al. to specify a dry seal strength of at least 0.2 N/mm as taught by Persson to improve the quality of the packaging material product. A higher dry seal strength will reduce the possibility of a seal breaking during both the shipment and the use of the product.
Claims 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (U.S. 2016/0073689 A1) in view of Irie et al. (U.S. 2010/0189936 A1).
Regarding claims 17, 18, and 21, Sebastian et al. discloses all the claimed limitations as set forth above but does not explicitly disclose that the packaging material has a median pore size of < 300 um? and a powder leakage of < 400 mg, or that the oral pouched nicotine product has a powder leakage of < 100 mg.  Irie et al. teaches a similar packaging material (abstract; [0039], lines 5-9, low fabric weight preferred; [0063], bag shape, heat sealed; [0065], bags containing a packed material; [0142], lines 1-6, packaging materials) wherein said packaging material has a median pore size of < 300 um? ((0071], lines 1-4, 50 um or less). Irie et al. specifically teaches that the maximum pore size should preferably be between 3 and 30 um because nonwoven fabrics need to have both an excellent filtering function and an excellent barrier function ((0071], lines 4-7).  Irie et al. further teaches that the packaging material has a powder leakage of < 400 mg (Page 8, Table 2, Ex. 2 has a powder leakage of 0.1%) and that the oral pouched nicotine product has a powder leakage of < 100 mg (Page 8, Table 2, Ex. 2 has a powder leakage of 0.1%). While Irie et al. does not explicitly teach an oral pouched nicotine product, it does teach that possible applications of the nonwoven fabric include making tea filters and bags ((0142], the likes). Additionally, the inclusion of tea filters and bags for seasoning indicates that the nonwoven fabric can be used for items intended for human consumption such as oral pouched nicotine products.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the product of Sebastian et al. to specify a median pore size of < 300 um? and a powder leakage of < 400 mg or more specifically < 100 mg for oral pouched nicotine products as taught by Irie et al. as a way to improve the quality of the packaging material product. Since the average particle size of a powder filling material would be very small, it is necessary that a sufficiently small median pore size is selected to minimize the powder leakage of the packaging material. Reducing the powder leakage will then reduce the amount of filling material lost during both the shipment and the use of the packaging material product. For specifically an oral pouched nicotine product, a loss of the filling material during shipment can negatively impact the amount of time a user can use the product, and a loss of the filling material during use would result in loose powder entering a user’s mouth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747